Case: 21-20354     Document: 00516319564          Page: 1    Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 16, 2022
                                   No. 21-20354
                                                                   Lyle W. Cayce
                                                                        Clerk
   Taine Rockwell,

                                                            Plaintiff—Appellant,

                                       versus

   Sprouts Farmers Market Texas, L.P.; Sprouts Farmers
   Market Holdings, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-2308


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Per Curiam:*
          Taine Rockwell sued Sprouts Farmers Market after she slipped and
   fell in the produce section of one of its stores. The district court granted
   summary judgment for Sprouts, finding that Rockwell failed to demonstrate




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20354      Document: 00516319564            Page: 2   Date Filed: 05/16/2022




                                      No. 21-20354


   a fact dispute on the notice element of her premises-liability claim. We
   reverse and remand for further proceedings.
                                           I.
          In 2018, Rockwell slipped on “a puddle of water or similar liquid” and
   fell in front of the wet rack in the produce section of a Sprouts grocery store
   in Houston, injuring her knee. Prior to Rockwell’s fall, a Sprouts employee
   had been stocking the wet rack with produce from boxes loaded on a cart.
          Rockwell sued Sprouts in Texas state court, alleging premises liability
   under Texas law and over $200,000 in damages. Sprouts removed the case
   to federal court on the basis of diversity jurisdiction. After discovery closed,
   Sprouts moved for summary judgment, contending that Rockwell did not
   produce sufficient evidence for a reasonable jury to find that Sprouts had
   actual or constructive knowledge of the dangerous condition, i.e., the puddle
   of liquid that caused her to slip and fall.
          The summary judgment record is robust. Among other things, the
   record contains: (1) depositions of various Sprouts employees, Rockwell, and
   an eyewitness shopper; (2) surveillance camera footage; (3) a video taken by
   Rockwell using her cell phone after she fell; and (4) several Sprouts business
   records. Reviewing this evidence, the district court agreed that Rockwell
   failed to produce sufficient evidence of Sprouts’s actual or constructive
   knowledge of the “puddle” and granted summary judgment for Sprouts.
   Rockwell timely appealed.
                                          II.
          “This court reviews a grant of summary judgment de novo, applying
   the same standard as the district court.” Renfroe v. Parker, 974 F.3d 594, 599
   (5th Cir. 2020). Summary judgment is appropriate if “there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). A “material” fact is one “that




                                            2
Case: 21-20354        Document: 00516319564              Page: 3       Date Filed: 05/16/2022




                                          No. 21-20354


   might affect the outcome of the suit under the governing law.” Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And “[a] dispute as to a
   material fact is ‘genuine’ if the evidence is such that a reasonable jury could
   return a verdict for the nonmoving party.” Boudreaux v. Swift Transp. Co.,
   402 F.3d 536, 540 (5th Cir. 2005). We must view the evidence “in the light
   most favorable to the non-moving party,” drawing “all justifiable inferences
   . . . in the non-movant’s favor.” Env’t Conservation Org. v. City of Dall., 529
   F.3d 519, 524 (5th Cir. 2008).
                                              III.
           Under Texas law, a slip-and-fall plaintiff must show, inter alia, that
   the premises owner “had actual or constructive notice of the spill” that
   caused her to slip and fall. Wal-Mart Stores, Inc. v. Reece, 81 S.W.3d 812, 814
   (Tex. 2002). A plaintiff may prove notice “by establishing that (1) the
   defendant placed the substance on the floor, (2) the defendant actually knew
   that the substance was on the floor, or (3) it is more likely than not that the
   condition existed long enough to give the premises owner a reasonable
   opportunity to discover it.” Id. “To prove any of these three propositions,
   ‘[p]laintiffs may rely upon [either] direct [or] circumstantial evidence.’”
   Garcia v. Wal-Mart Stores Tex., L.L.C., 893 F.3d 278, 279 (5th Cir. 2018)
   (alterations in original) (quoting McCarty v. Hillstone Rest. Grp., Inc., 864
   F.3d 354, 358 (5th Cir. 2017)).
          Rockwell contends that the summary judgment record creates a fact
   dispute as to Sprouts’s notice in three respects. 1 First, she asserts that there


           1
              Rockwell also contends that summary judgment was inappropriate because
   Sprouts challenged only her premises-liability claim. She asserts that her complaint also
   alleged claims for ordinary negligence, negligent training, and negligent supervision. The
   only possible references to those theories come in subsections of a paragraph in the
   complaint that emphasizes Sprouts’s duty to Rockwell as an invitee. Although Federal
   Rule of Civil Procedure 8 does not require an inordinate amount of precision, Rockwell’s
   threadbare allegations were insufficient to put Sprouts and the district court on notice of
   these additional claims. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (stating a




                                                3
Case: 21-20354        Document: 00516319564             Page: 4      Date Filed: 05/16/2022




                                         No. 21-20354


   is sufficient evidence from which a reasonable jury could conclude that a
   Sprouts employee created the condition by allowing water to leak from his
   cart onto the floor. Second, relying on Corbin v. Safeway Stores, Inc., 648
   S.W.2d 292 (Tex. 1983), she argues that actual or constructive notice of the
   puddle may be inferred from Sprouts’s knowledge that the wet rack in its
   produce section creates an unusually high risk of slip-and-fall accidents.
   Finally, she asserts that constructive notice can be inferred from the Sprouts
   employee’s proximity to where she fell. Because we find merit in Rockwell’s
   first contention, we do not address her others.
          “Historically, a plaintiff [in Texas] could prove actual or constructive
   knowledge of the dangerous condition by showing only that the
   owner/operator created the dangerous condition.” Richardson v. Wal-Mart
   Stores, Inc., 963 S.W.2d 162, 165 (Tex. App.—Texarkana 1998, no pet.)
   (emphasis added). That standard was modified in Keetch v. Kroger Co., 845
   S.W.2d 262 (Tex. 1992). The Keetch court explained:
           The fact that the owner or occupier of a premises created a
           condition that posed an unreasonable risk of harm may support
           an inference of knowledge. However, the jury still must find
           that the owner or occupier knew or should have known of the
           condition. Making the inference as a matter of law is improper
           unless knowledge is uncontroverted.
   Id. at 265 (footnote and citation omitted).
          Though Texas courts have varied in their interpretations of Keetch,
   the majority approach—at least in the summary judgment context—was
   outlined by this court in Garcia, 893 F.3d at 280–81. The defendant in
   Garcia, Wal-Mart, relied on Keetch “for the broad proposition that



   complaint must “give the defendant fair notice of what the . . . claim is and the grounds
   upon which it rests” (internal quotation marks and citation omitted)); see also Bejil v.
   Ethicon, Inc., 269 F.3d 477, 481 (5th Cir. 2001); Putty v. Fed. Nat’l Mortg. Ass’n, 736 F.
   App’x 484, 485 (5th Cir. 2018).




                                               4
Case: 21-20354      Document: 00516319564          Page: 5    Date Filed: 05/16/2022




                                    No. 21-20354


   circumstantial creation evidence never suffices to create a fact issue on notice
   of the spill where the defendant denies knowledge.” Id. at 280. In rejecting
   that construction, this court explained that Keetch merely held “that the
   inference cannot be made as a matter of law.” Id. (emphasis in original). It
   did not alter the rule that creation evidence, if sufficiently non-speculative,
   may establish a fact dispute regarding a defendant’s knowledge appropriate
   for jury resolution. See id. at 280–81; see also Jefferson Cnty. v. Akins, 487
   S.W.3d 216, 228 (Tex. App.—Beaumont 2016, pet. denied); Hall v. Sonic
   Drive-In of Angleton, Inc., 177 S.W.3d 636, 645–46 (Tex. App.—Hous. [1st
   Dist.] 2005, pet. denied).
            Garcia, like the present case, involved a motion for summary
   judgment challenging only the notice element of the plaintiff’s premises-
   liability claim. Garcia, 893 F.3d at 279. The record there evidenced the
   following:
          The incident was caught on the store’s video surveillance. At
          5:56 a.m., a Wal-Mart employee operating an auto-scrubber
          machine passed over the area of the accident. The auto-
          scrubber works by dispensing cleaning solution on the floor,
          scrubbing the floor, and squeegeeing the remaining solution.
          The machine paused briefly where the floor changes from
          brown tile to white vinyl flooring—the spot where Garcia
          would fall. The auto-scrubber operator then left the area
          without checking for wet spots, trail mopping the uneven area,
          or posting warning signs of spillage. Garcia claims this was all
          contrary to Wal-Mart’s operating procedures and safety
          policies related to auto-scrubber use, which require that “Wet
          Floor” signs be placed in areas “to be scrubbed,” and that
          employees “trail mop anything left behind by the scrubber,”
          “during turns, along edges, or left in low spots.”
          Over the course of the next twenty-five minutes, thirteen
          customers and employees walked past or through the accident
          scene without slipping or checking for wet spots. At around
          6:07, an employee of the McDonald’s franchise located inside




                                          5
Case: 21-20354         Document: 00516319564               Page: 6       Date Filed: 05/16/2022




                                           No. 21-20354


           the Wal-Mart pulled a trash bin through the area; and again at
           6:15, another McDonald’s employee dragged a second trash
           bin over the spot of the fall. At 6:21, Garcia entered the store
           and slipped on what he describes as “the exact spot where the
           auto scrubber had earlier paused.”
   Id. at 278–79 (cleaned up). Garcia argued that these facts “supported [an]
   inference that the spillage came from the auto-scrubber” and, thus,
   established a fact dispute for jury resolution as to notice. Id. at 279. This
   court agreed, emphasizing that the plaintiff’s creation theory was
   “supported by multiple, particularized indicia: The auto-scrubber pause[d]
   where the level of the floor change[d]; liquid tend[ed] to accumulate in
   uneven areas; and, per the post-slip cleanup effort, the spill was a
   concentrated puddle (rather than a trail created by a leaking garbage bin).”
   Id. at 282. 2
          As in Garcia, the entire incident here was captured by Sprouts’s
   surveillance camera. Rockwell asserts that the surveillance video,
   particularly coupled with the testimony of several Sprouts employees and a
   shopper who was in the produce aisle when Rockwell fell, raises a fact dispute


           2
              Federal courts sitting in diversity apply federal procedural law. Camacho v. Ford
   Motor Co., 993 F.3d 308, 311 (5th Cir. 2021). Garcia appears to have relied upon Texas law
   standards governing the quantum of evidence needed to create a fact dispute sufficient to
   defeat summary judgment. See 893 F.3d at 282 (“The real question is whether Garcia’s
   entire story, uncorroborated assumptions and all, is more plausible than Wal-Mart’s
   proposed alternatives.”); see also id. at 281 n.6 (citing Summers v. Fort Crockett Hotel, Ltd.,
   902 S.W.2d 20, 25 (Tex. App.—Hous. [1st Dist.] 1995, writ denied)). To the extent Garcia
   could be read to have turned on state procedural standards instead of those governing
   Federal Rule of Civil Procedure 56, we clarify that this court adheres to the requirements
   of Rule 56 in weighing the merits of summary judgment. See Gahagan v. U.S. Citizenship
   & Immigr. Servs., 911 F.3d 298, 302 (5th Cir. 2018) (“[A]n opinion is not binding precedent
   on an issue ‘never squarely addressed’ even if the opinion ‘assumed’ one resolution of the
   issue.”) (quoting Brecht v. Abrahamson, 507 U.S. 619, 631 (1993)). The point for today’s
   case is that Garcia, based on very similar facts, held that the creation evidence there gave
   rise to a material fact dispute regarding notice under Texas premises liability law, such that
   summary judgment was improper. See Garcia, 893 F.3d at 280–82.




                                                 6
Case: 21-20354       Document: 00516319564             Page: 7      Date Filed: 05/16/2022




                                        No. 21-20354


   regarding Sprouts’s knowledge of the spill. She contends that this evidence
   indicates that the liquid on the floor came from Sprouts’s employee and cart,
   such that the store had at least constructive knowledge.
          The video footage shows that at 2:22 p.m., a Sprouts employee began
   stocking the wet rack with produce from boxes loaded on a cart. At 2:27, the
   cart was positioned just a couple feet away from where Rockwell fell, and it
   remained there for close to seven minutes. During this time, the employee
   carried a box from the cart directly over the spot in question. At 2:34, the
   employee moved the cart several feet down the wet rack. Rockwell slipped
   and fell around eight minutes later. Afterwards, the cart sat in the same
   position down the wet rack for close to seven more minutes. When the
   employee moved the cart again, he appeared to notice liquid on the floor
   where the cart had been stationed. He wiped that area down with towels
   before setting up a wet floor sign and moving the cart further down the
   produce aisle.
          In addition to the surveillance video, the record contains deposition
   testimony from the eyewitness shopper, the employee depicted in the video,
   and Sprouts’s store manager. The shopper, who turned around as Rockwell
   was falling, testified that he saw “a small amount of water” on the floor
   immediately after her fall that looked like “a shoe had sort of spread it out
   further.” 3 Both the employee and manager testified that, in the words of the
   manager, “either water or condensation or the juice from the produce” can
   leak out of produce boxes loaded on carts like the one present when Rockwell
   fell. The employee confirmed that he had seen this happen in the past. And
   the manager indicated that because liquid or pieces of produce could fall
   through, it was “common practice” for employees to clean up behind the
   store’s produce carts.


          3
           The shopper’s deposition testimony is consistent with his statement, captured by
   Rockwell just moments after her fall using her phone’s video camera, that he saw “water
   smeared across the floor.”




                                              7
Case: 21-20354      Document: 00516319564           Page: 8    Date Filed: 05/16/2022




                                     No. 21-20354


            Sprouts counters that the foregoing evidence is simply too speculative
   to generate a fact dispute regarding the store’s notice of the hazardous
   condition. It points to the fact that the eyewitness shopper—i.e., the only
   witness who testified that there was water on the floor where Rockwell fell—
   also testified after watching the surveillance video that the employee’s cart
   never traversed the exact spot where the liquid was. Instead, the witness
   stated the cart traveled “a foot or 2, probably more like 2 feet,” from where
   he saw water. Sprouts also emphasizes that from the time the employee
   began stocking the wet rack until Rockwell’s fall, roughly 31 customers
   passed through the general area of the incident. Thus, Sprouts theorizes that
   it is equally, if not more plausible that “one of these customers may have been
   the person who actually dripped water onto the floor.”
           But if anything, Sprouts’s assertions confirm that a genuine dispute
   exists as to a material fact—i.e., its creation of the spill. We observed in
   Garcia that in the time between the wet spot’s alleged creation and the
   plaintiff’s fall, fifteen individuals passed through the area in question, two of
   whom were restaurant employees dragging trash bins. Garcia, 893 F.3d at
   279. Despite the distinct possibility that one of those passers-by caused the
   wet spot, we found the plaintiff’s creation theory sufficient to create a fact
   dispute as to notice because it was “supported by multiple, particularized
   indicia.” Id. at 282.
          The same is true for Rockwell’s theory here. The summary judgment
   record, viewed most favorably to Rockwell, demonstrates that: (1) produce
   boxes and, consequently, the store’s produce carts, had been susceptible to
   leakage in the past; (2) the cart in question was stationed “a foot or 2” away
   from where Rockwell slipped for seven minutes; (3) the employee stocking
   produce carried a box directly over the spot where Rockwell fell; (4) and the
   cart appeared to be leaking after having been “parked” for about seven
   minutes following Rockwell’s fall just down the wet rack from where the
   accident occurred. This evidence is sufficient to give rise to a genuine
   dispute of material fact regarding Sprouts’s notice of the spill. See Garcia,




                                          8
Case: 21-20354     Document: 00516319564           Page: 9   Date Filed: 05/16/2022




                                    No. 21-20354


   893 F.3d at 280–82. Accordingly, we REVERSE the district court’s grant
   of summary judgment in favor of Sprouts and REMAND for further
   proceedings. We place no limitation on the matters that the district court can
   address on remand.
                                         REVERSED AND REMANDED.




                                         9